Citation Nr: 0500040	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder as secondary to service-connected residuals of 
perforating gunshot wound, right thoracic cavity with 
retained foreign body.

2.  Entitlement to an increased rating for residuals of 
perforating gunshot wound, right thoracic cavity with 
retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
residuals of perforating gunshot wound, right thoracic cavity 
with retained foreign body and any current cardiovascular 
disorder. 

3.  The residuals of perforating gunshot wound, right 
thoracic cavity with retained foreign body are manifested by 
forced expiratory volume in one second (FEV- 1) of 54.9 
percent of the predicted value, and the FEV-1 to forced vital 
capacity (FVC) (FEV-1/FVC) ratio of 71 percent predicted.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder is not the result of or 
aggravated by the service-connected residuals of perforating 
gunshot wound, right thoracic cavity with retained foreign 
body.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.310 (2004).



2.  The criteria for a 60 percent rating for residuals of 
perforating gunshot wound, right thoracic cavity with 
retained foreign body have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.72, 4.97 
Diagnostic Code 6843 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and VA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via an April 2002 
letter.  The letter was then supplemented with a post-
decision letter of May 2003.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

Both the April 2002 and May 2003 letters notified the veteran 
of what information or evidence VA needed to grant the 
benefits claimed, and of VA's duty to assist in obtaining 
evidence for the veteran's claims.  The veteran was notified 
as to what the evidence must show in order to establish 
entitlement to service connection or obtain a higher rating.  
He was requested to provide contact information for treatment 
providers and to notify the RO of any additional information 
or evidence he wanted the RO to try to obtain.

In the statement of the case (SOC), the veteran was further 
notified of 38 C.F.R. § 3.159, which provided information 
regarding VA's duty to notify and assist, and which told the 
veteran what information and evidence was needed to 
substantiate a service connection claim in general.  That SOC 
informed the veteran that service connection may be granted 
for a disability which began in military service or was 
caused by some event or experience in service.  In that SOC, 
the RO informed the veteran of 38 C.F.R. § 3.310 - principles 
relating to secondary service connection.

The notice letters specifically informed him to "send the 
information describing additional evidence or the evidence 
itself" relevant to his claims.  The SOC and further 
notified the veteran of the information and evidence needed 
to substantiate the claims.

Along with an October 2002 statement, the veteran provided 
several medical records.  At that time he did not indicate 
that there were any other records or information pertinent to 
his claim which was not yet of record.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

The notice in April 2002 was provided to the veteran prior to 
the first AOJ adjudication of the claims, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Another notice was 
provided to him in May 2003 that also fully complied with the 
statutory and regulatory requirements.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For the foregoing reasons, the Board does not agree 
with the veteran's representative, which in a written brief 
presentation of November 2004, argued that the duty to notify 
was not properly performed.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains service medical records, post-service private 
treatment records, and reports associated with VA examination 
in December 2002.  The veteran has not referenced any 
outstanding records that he wanted VA to obtain (including 
for any treatment received at VA medical facilities) or that 
he felt were relevant to the claims, which have not been 
submitted or obtained.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The RO provided the veteran the 
opportunity of a medical examination of the claimed 
disorders, which was conducted in December 2002.  That 
examination included an opinion as to the relationship 
between the claimed cardiovascular disorders and the service-
connected condition, as well as pulmonary function tests 
providing current information needed to rate the service-
connected condition. 


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Background

Service medical records include a December 1945 final summary 
report of hospitalization which shows the following.  In June 
1945, the veteran was shot and sustained a penetration wound 
of his right chest, entering two inches medial to the right 
posterior axillary line.  He developed a severe hemothorax 
requiring repeated aspirations.  X-ray examination revealed 
compound comminuted fracture of the inferior angle of right 
scapula and a fracture of the eighth rib, posteriorly.  

During the hospitalization, examination revealed a small 
well-healed scar, posterior right chest, just medial to the 
posterior axillary fold.  During the course of hospital 
treatment, physical examination and X-rays of the chest were 
normal.  X-ray examination in November 1945 showed slight 
pleural thickening in the right axilla, without fluid.  The 
lungs were clear and the heart was normal in size and 
position.

The December 1945 final summary report of hospitalization 
shows that the examiner recommended a discharge pursuant to a 
certificate of disability for discharge.  That report also 
contains relevant diagnoses of (1) wound, gunshot, 32 caliber 
pistol, penetrating right thoracic cavity, entrance, medial 
to the posterior axillary fold; (2) hemothorax, right, 
secondary to (1), cured on admission; (3) anemia, secondary 
to (2), cured on admission; (4) fracture, compound, 
comminuted, transverse process, 12th dorsal vertebra, right, 
secondary to (1); (5) fracture, compound, comminuted, 12th 
rib, right, secondary to (1); (6) MFD, bullet, retained, 
region of 12th dorsal vertebra, secondary to (1).

In an apparently subsequent but undated service medical 
record the veteran reported complaints of dull ache sometimes 
in the right chest.  At that time, he reported a family 
history that his father died of heart trouble and his mother 
was living and well.

An Enlisted Record and Report of Separation, Honorable 
Discharge, shows that the reason for separation was listed as 
certificate of disability for discharge.

The report of a July 1946 VA examination shows complaints 
that the veteran's chest bothered him and of pain in the back 
at times.  That report contains pulmonary  and X-ray 
findings.  The report does not contain any complaints or 
findings referable to the cardiovascular system.

There are various private medical records reflecting 
treatment from 1999 through 2001 for different medical 
conditions and disorders, including heart pathology.  The  
veteran was seen in March 1999 for an evaluation for a stress 
thallium study with a diagnosis/complaints of ventricular 
arrhythmias, palpitations, and angina pectoris.  The report 
of that visit contains an impression of unstable angina; 
palpitations; ventricular arrhythmias; and pedal edema.  The 
thallium study was positive for inferior wall reperfusion 
abnormality.

He underwent cardiac catheterization in April 1999.  Later in 
April 1999, he was diagnosed with coronary artery disease and 
underwent coronary artery bypass grafts.  The clinical 
impression at that time included (1) severe coronary artery 
disease, 80 percent blockage of the LIMA and complete 
blockage of the RCA; and (2) hypertension.

Treatment records in October 1999 show admitting diagnoses of 
(1) ventricular trigeminy, rule out myocardial infarction; 
and (2) presyncopal episode.  The concluding clinical 
impression was (1) atrial flutter, ventricular trigeminy, 
rule out myocardial infarction; (2) dizziness, presyncope, 
rule out orthostatic hypotension as a cause; and (3) 
thrombocytopenia, for further evaluation. 

The private medical records dated from 1999 to 2001 show 
cardiovascular pathologies diagnosed variously to include 
cardiomegaly, hypertension, arteriosclerotic heart disease, 
coronary artery disease, and ischemic heart disease, post 
bypass.

The report of a December 2002 VA examination shows that the 
examiner reviewed the claims file prior to examination.  The 
report noted that the veteran had a longstanding history of 
hypertension, hyperlipidemia, and anginal chest pain.  He 
underwent a coronary artery bypass graft procedure in April 
1999.  Since then, the veteran had been relatively well with 
respect to cardiovascular symptomatology.  The veteran denied 
any chest pain, and had intermittent shortness of breath, 
two-pillow orthopnea, but no coughing, and no hemoptysis or 
significant expectoration.

On examination of the chest, breath sounds were distant, 
there were no gross rales, rhonchi or wheezes.  There was a 
small scar in the right posterior thorax area consistent with 
bullet entry.  Respiratory rate was normal.  The examination 
report contains diagnoses of (1) arteriosclerotic coronary 
heart disease, post coronary artery bypass graft; (2) 
hypertension, essential; and (3) hyperlipidemia.  The report 
concludes with remarks showing that the examiner opined that 
the cardiovascular condition that the veteran has developed 
is not the result of nor has it been caused by the 
longstanding gunshot wound in the right thoracic cavity.

The report of a VA pulmonary function test in December 2002 
shows the following relevant findings: FEV1/FVC actual was 
reported as 71 percent; and FEV1 percent predicted was 
reported as 54.9.  That report contains the following 
interpretation:  Moderate ventilatory defect.  Mild airflow 
limitation, not clearly improved with combination inhaled 
bronchodilators on this study.  Moderate restrictive 
ventilatory defect.  Mildly reduced transfer factor for 
carbon monoxide.  Arterial blood gasses at rest on room air 
reveal normal oxygen tension.  Metabolic alkalosis.



III.  Analysis

A.  Service Connection

The veteran has claimed service connection for cardiovascular 
conditions as secondary to his service-connected disorder.  
He has never claimed that a cardiovascular condition was 
directly incurred during service, so the Board will not 
consider direct service connection.  It is noted, however, 
that there is no medical evidence that the post-service 
cardiovascular disorders are related to military service, and 
the service medical records do not show diagnosis of a 
chronic cardiovascular condition.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.


Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

After service, the first indications of a cardiovascular 
disorder is shown in the 1990s, many decades after service 
ended.  He has been subsequently diagnosed with 
cardiovascular symptomatology variously diagnosed.  Most 
recently, at the December 2002 VA examination, the diagnoses 
were (1) arteriosclerotic coronary heart disease, post 
coronary artery bypass graft; (2) hypertension, essential.

However, there is no medical evidence showing that a 
connection or relationship between the service-connected 
residuals of perforating gunshot wound, right thoracic cavity 
with retained foreign body and any current cardiovascular 
disorder is plausible.  There are no medical opinions of 
record indicating such a relationship possibly exists, and 
the veteran has never reported that a medical professional 
has concluded such.  Moreover, during the December 2002 VA 
examination of the heart, after examination and review of the 
record including service medical records, the examiner 
diagnosed arteriosclerotic coronary heart disease, post 
coronary artery bypass graft and essential hypertension, and 
opined that the cardiovascular condition was not the result 
of nor had it been caused by the longstanding gunshot wound 
in the right thoracic cavity.  The rationale for the opinion 
was the evidence of record, which does not document a history 
of cardiovascular disorder during service, or until the late 
1990s.  Nor is there evidence that the service-connected 
gunshot wound disability aggravated any cardiovascular 
disorder.

In sum, the only evidence in support of the appellant's claim 
is his assertions that his cardiovascular disorder is related 
to his service-connected residuals of perforating gunshot 
wound, right thoracic cavity with retained foreign body.  The 
lay statements submitted by the appellant have limited, if 
any, probative value.  To the extent the statements assert 
such a relationship, the appellant is not shown to have the 
necessary medical knowledge and experience to render 
probative medical opinions.  The Board concludes that the 
evidence reflecting that the appellant's cardiovascular 
disorders are not linked etiologically to his service-
connected gunshot wound disability is more persuasive and of 
greater weight than the veteran's allegations that he did 
incur such a condition as a result of his service-connected 
disability.  

For the above reasons, the Board finds that the appellant 
does not have a current cardiovascular disability which is 
linked to his service-connected residuals of perforating 
gunshot wound, right thoracic cavity with retained foreign 
body.  Accordingly, based on a review of the entire record, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002).  In fact, there is no benefit of 
the doubt that can be resolved in his favor since there is no 
medical evidence pertinent to the claim.


B.  Increased Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's service-connected disability, residuals of 
perforating gunshot wound, right thoracic cavity with 
retained foreign body, is currently evaluated at a 20 percent 
level under 38 C.F.R. § 4.97, Diagnostic Code 6843, for 
"traumatic chest wall defect, pneumothorax, hernia, etc."  
Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.  

Under the rating criteria,  restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is warranted 
where pulmonary function testing reveal that FEV-1 is 71 to 
80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where 
DLCO (SB) is 66 to 80 percent predicted. A 30 percent rating 
is warranted where pulmonary function testing reveal that 
FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 
60 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2004).

A note associated with Diagnostic Code 6843 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  The Board observes that this note is 
applicable to the veteran's claim because it may be assumed 
that the site of the retained fragment causes some limitation 
of excursion of the diaphragm.  The veteran is currently 
rated 20 percent disabling, which is consistent with the 
criteria indicated in the note.

In considering the propriety of a rating greater than the 
current 20 percent disability pursuant to Diagnostic Code 
6843, the Board finds that the clinical evidence shows that 
the veteran's disability picture meets the criteria for a 60 
percent rating under that code.  Specifically, during the 
December 2002 VA pulmonary function testing, the test results 
include a FEV1 value of 54.9 percent predicted, which 
correlates to the criteria for a 60 percent rating under 
Diagnostic Code 6843.

There is no diagnosis evidencing any other non-service-
connected respiratory disorder for which this finding may be 
attributable.  In other words, there is no medical evidence 
upon which to deny the claim, and the pulmonary function 
tests clearly and undisputedly show the criteria for a 60 
percent rating have been met.  Therefore, the Board finds 
that a 60 percent rating for the veteran's service-connected 
disorder is warranted.

The Board does not find, however, that an evaluation in 
excess of 60 percent is warranted.  Under Diagnostic Code 
6843, the next higher 100 percent rating requires that 
pulmonary function testing show that FEV-1 is less than 40 
percent predicted; FEV-1/FVC is less than 40 percent; or DLCO 
(SB) is less than 40 percent predicted; or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or there is cor pulmonale 
(right heart failure); or there is right ventricular 
hypertrophy; or there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); or there are episodes of 
acute respiratory failure; or outpatient oxygen therapy is 
required.  The evidence does not show any of these in this 
case.

In addition to the pulmonary function test findings for FEV1 
noted above, the test result for FEV1/FVC was 71 percent, 
which does not meet the criteria warranting an increase.  
Moreover, the FEV1 results would also not meet the criteria 
for the next higher rating of 100 percent.  Based on the 
foregoing, the Board does not find that the disability has 
reached the level of severity which would merit a 100 percent 
rating under Diagnostic Code 6843.

The provisions of Diagnostic Code 6843 provide that disabling 
injuries of shoulder girdle muscles (Muscle Groups I to IV) 
shall be separately rated and combined with ratings for 
respiratory involvement.  There is no indication in the 
evidence to show that there are such separate disabilities 
due to injuries of shoulder girdle muscles.  Therefore, 
evaluation under rating criteria regarding shoulder girdle 
muscles injury as an alternative would not provide for an 
increased rating for the veteran.

Finally, the Board notes that the veteran's gunshot wound 
also resulted in a scar. Under the anti-pyramiding provision 
of 38 C.F.R. § 4.14, (2003), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided. The United States Court of 
Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that a rating of the scar itself 
would not violate the rule against pyramiding.

Evidence that a superficial scar is painful on examination 
warrants the grant of a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).  A superficial 
scar is one that is not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2004).  The Board finds that the bullet 
entry wound scar is asymptomatic.  The veteran has made no 
complaints that his scar is painful.  Review of the medical 
evidence shows that the entry wound scar is well-healed and 
there is no indication that it has associated pain.  The 
clinical evidence of record is not consistent with a 
superficial scar that is painful on examination.  Thus, a 
preponderance of the evidence is against a compensable rating 
for the scar alone.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
gunshot wound does not meet the criteria for a rating greater 
than the 60 percent assigned here, a higher rating than the 
60 percent  granted here is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cardiovascular 
disorder is denied.

A 60 percent rating for residuals of perforating gunshot 
wound, right thoracic cavity with retained foreign body, is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


